Case 1:18-mc-00503-.]|\/|F Document 2-13 Filed 11/07/18 Page 1 of 1

COHENVIILSTE|N

Michael Eisenkraft
(212) 838-0177
meisenkraft@cohenmilstein.com

November l, 2018

The Honorable Robert W. SWeet
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007-1312

Re: LLE ONE, LLC, et al. v. Facebook, Inc., 4.‘] 6-cv-06232 (N.D. Cal.)
Request to Fz'le With Redactions and Under Seal

Dear Judge SWeet:

Plaintiffs in the matter of LLE ONE, LLC, et al. v. Facebook, Inc., 4116-cv-06232 (N.D.
Cal.) are filing, contemporaneously With this letter, a motion to compel third parties to respond to
a subpoena issued under Federal Rule of Civil Procedure 45. Although the case is being
adjudicated in the Northern District of California, Plaintiffs are commencing this action in the
Southern District of New York pursuant to Rule 45(0), because the third-party subpoena
recipients either live or regularly transact business in person in this District.

Plaintiffs respectfully request leave to file under seal portions of the motion, portions of
the declaration in support of the motion, and certain exhibits thereto. The redacted portions either
contain or make reference to material designated as “Confidential” or “Highly Confidential”
under the terms of the Stipulated Protective Order (ECF No. 121). Plaintiffs are also delivering
to the Court and emailing to the designated email address a set of unredacted papers, including
the motion, accompanying declaration, and all exhibits thereto.

Sincerely,

Michael Eisenkraft

COHEN M|LSTE|N SELLERS & TOLL PLLC - 88 Pine Street ~ 14th Floor ~ NeW York, NY 10005
T 212.838.7797 ~ cohenmi|stein.com

